Judgment, Supreme Court, New York County (Daniel FitzGerald, J., at suppression hearing; Alfred Donati, J., at plea and sentencing), rendered August 29, 1995, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The issues raised by defendant regarding the credibility of the testifying officer were properly placed before the suppression hearing court and we find no reason to disturb its findings (People v Prochilo, 41 NY2d 759, 761). Reduction of defendant’s sentence is not warranted since defendant violated all three terms of the conditional plea agreement and the enhanced sentence was not an abuse of discretion.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.